       Case 5:18-cv-00197-DPM Document 66 Filed 08/02/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DON BLACK
ADC #113670                                                  PLAINTIFF

v.                       No. 5:18-cv-197-DPM

ARKANSAS DEPARTMENT OF
CORRECTION, State of Arkansas;
CORRECT CARE SOLUTIONS,
Medical Services Division, ADC;
GERALDINE CAMPBELL, APN,
Medical Services, ADC; and TERRI
MOODY, APN, Medical Services, ADC                        DEFENDANTS

                              JUDGMENT
     Black's claims against Correct Care Solutions and his pendent
state tort claims for assault and battery are dismissed without
prejudice. All other claims are dismissed with prejudice.



                                  D .P. Marshall Jr.
                                  United States District Judge
